                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
 UNITED STATES OF AMERICA,                       )
                                                 )
               Plaintiff,                        )
                                                 )
 v.                                              )      No.:    3:19-CR-29-TAV-DCP
                                                 )
 CHERYL BROUSSARD,                               )
                                                 )
               Defendant.                        )

                        MEMORANDUM OPINION AND ORDER

        This criminal case is before the Court on defendant’s Emergency Motion for

 Release Pending Sentencing [Doc. 43]. Defendant apparently seeks release pursuant to 18

 U.S.C § 3143(a) and in support, cites the non-violent nature of her offense, her “risk for

 severe illness or death” if she were to contract COVID-19, and the danger the virus poses

 to incarcerated persons generally [Id.]. The government has responded in opposition [Doc.

 45].1 Because defendant has not established by clear and convincing evidence that she is

 not likely to flee or pose a danger to the safety of any other person or the community if

 released, the Court will DENY defendant’s motion.

 I.     Background

        Following her initial appearance on the five wire fraud charges in this case,

 defendant was released on conditions pending trial [Docs. 9, 10]. The conditions of her


        1
          Defendant states in her motion [Doc. 43 ¶ 9] that her counsel conferred with counsel for
 the government and that the government does not object to defendant’s release. In light of the
 government’s opposition to the motion, however, defense counsel appears to have been mistaken,
 and defendant has not filed a reply to the government’s response clarifying whether this was the
 case. For these reasons, the Court considers the motion opposed and will address the arguments
 offered by the government in opposition to defendant’s motion herein.


Case 3:19-cr-00029-TAV-DCP Document 46 Filed 06/23/20 Page 1 of 9 PageID #: 338
 pretrial release required, inter alia, that she submit to the supervision of the United States

 Probation Office in the Southern District of Florida, that she continue or actively seek

 employment, and that she refrain from working as an investment advisor for financial

 matters, otherwise engaging in financial matters for clients, and opening any additional

 lines of credit [Doc. 10 p. 2].

        On March 20, 2019, about one week after defendant was put on pretrial supervision,

 defendant’s supervising officer conducted a home visit at defendant’s residence [Doc. 21

 p. 2]. According to the officer, during this visit, defendant refused to provide the officer

 with employment verification and disclosed that she was operating websites providing

 financial advising, namely stock investment tips [Id.]. The officer advised defendant that

 her operation of these sites constituted a violation of the conditions of her pretrial

 supervision, and, according to the officer, defendant agreed to disable the sites and

 discontinue any financial advising [Id.].

        On May 14, 2019, however, defendant’s supervising officer became aware that

 defendant continued to operate websites offering financial advising [Id. at 3]. According

 to the officer, when he asked defendant whether she had continued to operate websites that

 enabled her to conduct business as a financial advisor, defendant denied that she had [Id.].

 The officer then directed defendant to verify her self-employment by providing a bank

 statement from her business account, but according to the officer, defendant provided a

 redacted bank statement which did not reveal pertinent information (i.e., the name of her

 business, the account number, and the address of the business) [Id.]. After the officer


                                               2


Case 3:19-cr-00029-TAV-DCP Document 46 Filed 06/23/20 Page 2 of 9 PageID #: 339
 advised defendant that she would be in violation of her conditions of release if she refused

 to provide the requested information, the officer reported, defendant provided an original

 bank statement from “Jet Set Girl International LLC,” which apparently showed multiple

 deposits that, according to defendant, were mostly received through her “femfreedom.com”

 website [Id.].

        Believing that defendant was in violation of her conditions of release by continuing

 to operate websites offering financial advising, the United States Probation Office filed a

 Petition for Action on Conditions of Pretrial Release [Doc. 21] in late May 2019. The

 parties appeared before the Honorable Debra C. Poplin, United States Magistrate Judge,

 on June 19, 2019, for an initial appearance on the petition [Doc. 23]. After hearing

 argument by counsel and the testimony of defendant, Judge Poplin amended the conditions

 of defendant’s pretrial release, ordering that she shutdown or deactivate certain websites,

 not activate or set up any new business or coaching websites, and give the probation officer

 access to certain other websites [Id.].

        On August 14, 2019, defendant appeared before the undersigned for a change-of-

 plea hearing [Docs. 25, 29]. Defendant entered a plea of guilty to Count Two of the

 Indictment in this case, charging wire fraud in violation of 18 U.S.C. § 1343 [Doc. 29].

 Defendant remained released on bond pending sentencing [Id.].

        In November 2019, however, a second Petition for Action on Conditions of Pretrial

 Release was filed, and a warrant issued for her arrest [Id.]. The petition included the

 following allegations: Defendant applied for and received a $150,000 loan to purchase an


                                              3


Case 3:19-cr-00029-TAV-DCP Document 46 Filed 06/23/20 Page 3 of 9 PageID #: 340
 investment property—although notably, defendant’s credit report did not indicate that she

 had recently applied for any loans; Defendant failed to fully disclose her assets during her

 presentence interview; Defendant did not report that she had been evicted and a civil

 judgment had been entered against her; Defendant failed to timely return to the Southern

 District of Florida after traveling to California; And defendant would not return her

 supervising officer’s calls, text messages, or emails as instructed [Doc. 30 p. 2].

        The parties appeared before Judge Poplin on March 6, 2020, for an initial

 appearance on the second petition [Doc. 36]. At the hearing, the government argued in

 support of revocation of the conditions of release and that the defendant be detained

 pending sentencing [Doc. 38 p. 4–5; Doc. 40 p. 2]. Defendant did not oppose detention

 [Doc. 38 p. 4; Doc. 40 p. 3], but she did testify and contest the allegations in the petition

 [Doc. 38 p. 15–38; Doc. 40 p. 3]. Judge Poplin found by clear and convincing evidence

 that defendant had violated conditions of her release as described in the Petition [Doc. 40

 p. 3]. Additionally, she found that there was no condition or combination of conditions of

 release that would assure that she would not pose a danger to the safety of any other person

 or the community or that she was unlikely to abide by any condition or combination of

 conditions of release [Id. (citing 18 U.S.C. § 3148(b)(1)–(2))]. Accordingly, Judge Poplin

 revoked defendant’s supervision, and defendant was remanded to custody [Id. at 3–4].

        Defendant’s sentencing was originally set for January 16, 2020, [Doc. 29] but on a

 motion to continue sentencing by defendant [Doc. 33] was reset to March 27, 2020 [Doc.

 34]. On March 20, 2020, defendant’s sentencing was cancelled in light of, among other


                                               4


Case 3:19-cr-00029-TAV-DCP Document 46 Filed 06/23/20 Page 4 of 9 PageID #: 341
 things, the Court’s Standing Order No. 20-06 (providing that for a period of time hearings

 were to be held via teleconference pursuant to the CARES Act). Defendant’s sentencing

 was then reset to take place via video teleconference on May 13, 2020, but this hearing was

 again cancelled due to defendant’s declining to consent to proceed with sentencing via

 video teleconference on that date. Defendant’s sentencing will be reset as an in-person

 hearing in due course.

          Defendant is currently awaiting sentencing at the Knox County Jail [Doc. 43 p. 1].

 She reports that she is a sixty-four (64) year-old black female with a long history of

 hypertension and respiratory infections [Id. at 2]. In light of these factors, as well as the

 heightened risk that COVID-19 poses to incarcerated persons, she now moves for release

 [Id.].

 II.      Analysis

          The Bail Reform Act, specifically section 3143(a)(1), generally requires that a

 person who has been found guilty of an offense and who is awaiting sentencing be detained.

 18 U.S.C. § 3143(a)(1); see also United States v. Bowman, 98 F.3d 1343 (6th Cir. 1996)

 (table opinion) (“Release is no longer favored once guilt of a crime has been established.”

 (citing United States v. Vance, 851 F.2d 166, 170 (6th Cir. 1988)). Here, defendant was

 adjudged guilty of wire fraud at her August 14, 2019 plea hearing, and she now awaits

 sentencing. Accordingly, defendant is subject to detention pursuant to section 3143(a)(1).

          A person subject to detention pursuant to section 3143(a)(1) may, however, be

 ordered released under appropriate conditions if the Court “finds by clear and convincing


                                               5


Case 3:19-cr-00029-TAV-DCP Document 46 Filed 06/23/20 Page 5 of 9 PageID #: 342
 evidence that the person is not likely to flee or pose a danger to the safety of any other

 person or the community if released under section 3142(b) or (c).” Id. “The burden of

 establishing that the defendant will not flee or pose a danger to any other person or to the

 community rests with the defendant.” Fed. R. Crim. P. 46(c); see also Bowman, 98 F.3d

 1343 (“Section 3143(a)(1) creates a presumption against release which the defendant must

 overcome.”). As the Court will discuss, because defendant has failed to carry this burden,

 that is, establish by clear and convincing evidence that she is not likely to flee or pose a

 danger to the safety of any other person or the community if released, she must remain

 detained.

        A.     Risk of Flight

        Defendant has not established by clear and convincing evidence that she is not likely

 to flee. Defendant fails to cite or discuss the applicable statutory standard for release in

 her motion generally, and with respect to the issue of risk of flight specifically, she has not

 offered any argument or evidence—let alone clear and convincing evidence—in support

 of a finding that she is not a flight risk. Indeed, she does not address her risk of flight in

 her motion at all. Defendant’s failure to establish that she is not likely to flee alone is a

 basis for denial.

        Moreover, the evidence weighs in favor of finding that defendant is in fact a flight

 risk. Specifically, defendant’s alleged conduct while on pretrial supervision, namely her

 refusal to return from a cross-country trip at the agreed-upon time and subsequent failure

 to contact her supervising officer as instructed, indicates that she may be likely to flee.


                                               6


Case 3:19-cr-00029-TAV-DCP Document 46 Filed 06/23/20 Page 6 of 9 PageID #: 343
        Additionally, as the government notes [Doc. 45 p. 5], given the stage of this

 proceeding, defendant has some incentive to flee. In particular, in light of the calculation

 of defendant’s guidelines in her presentence report [Doc. 31] and the government’s filing

 of its sentencing memorandum [Doc. 39], in which it recommends a two-level obstruction

 enhancement and declines to move for an additional one-level acceptance-of-responsibility

 reduction, defendant is now aware that she faces a sentence of incarceration that is perhaps,

 as the government describes it, “significantly higher than what [she] contemplated at the

 time of her plea” [Doc. 45 p. 5].

        For these reasons, the Court finds that defendant has not shown by clear and

 convincing evidence that she is unlikely to flee.

        B.     Danger to the Safety of Any Other Person or the Community

        Defendant also has not established by clear and convincing evidence that she does

 not pose a danger to the safety of any other person or the community if released on

 conditions. Apart from noting that she is not charged with a violent crime and positing:

 “Ms. Broussard . . . does not pose a threat to the community” [Doc. 43 p. 1], defendant

 does not offer any argument or evidence in support of a finding that she poses no such

 danger.

        To be sure, the non-violent nature of her offense is some evidence that defendant

 does not pose a physical danger to any other person or the community if released. But “the

 concept of a defendant’s dangerousness as used in the [Bail Reform] Act is to be given a

 broader construction than merely danger of harm involving physical violence.” Vance, 851


                                              7


Case 3:19-cr-00029-TAV-DCP Document 46 Filed 06/23/20 Page 7 of 9 PageID #: 344
 F.2d at 169 (citation omitted). Indeed, as the government notes, some courts have

 determined that the “defendant’s dangerousness” encompasses the defendant’s potential to

 inflict “pecuniary or economic harm.” Untied States v. Olive, No. 3:13-48, 2013 WL

 1666621, at *2 (M.D. Tenn. Apr. 17, 2013) (quoting United States v. Madoff, 316 F. App’x

 58, 60–61 (2d Cir. 2009)). And the evidence before the Court, including defendant’s

 offense conduct and her alleged conduct while on pretrial supervision, namely her

 operating financial advising websites and otherwise working as a financial advisor, raises

 concern that defendant does pose such a danger to others and the community.

        Ultimately, the Court does not find that the non-violent nature of the offense and

 defendant’s naked assertions that she does not pose a danger amount to clear and

 convincing evidence. Rather, the Court finds, as Judge Poplin found, that “there is no

 condition or combination of conditions of release that will assure that Defendant will not

 pose a danger to the safety of any other person or the community or that Defendant is

 unlikely to abide by any condition or combination of conditions of release” [Doc. 40 p. 3].2




        2
           In support of her motion, defendant also states that she is at “risk for severe illness or
 death” in light of the COVID-19 pandemic given her age, race, and medical history, and she notes
 the danger that COVID-19 poses to incarcerated persons in general [Doc. 43 ¶¶ 5–7]. At the outset,
 the Court notes that, as of June 17, 2020, there are no confirmed cases of COVID-19 amongst the
 inmates at the Knox County Jail, so defendant’s risk of harm is, at the present time, merely
 speculative. Even if her risk of harm was more concrete, defendant fails to explain how her
 concerns related to COVID-19 are connected to the issues before the Court. See 18 U.S.C. §
 3143(a). Specifically, defendant has not suggested—and the Court does not find—that the fact
 that she may be at some heightened risk of contracting and/or suffering serious harm as a result of
 contracting COVID-19 while detained has any bearing on whether she is a flight risk or poses a
 danger if released. For this reason, while the Court sympathizes with defendant’s concerns related
 to COVID-19, it must reject these arguments as immaterial.
                                                   8


Case 3:19-cr-00029-TAV-DCP Document 46 Filed 06/23/20 Page 8 of 9 PageID #: 345
 III.   Conclusion

        In sum, Court finds that defendant’s conclusory, two-page motion for release fails

 to establish “by clear and convincing evidence that [she] is not likely to flee or pose a

 danger to the safety of any other person or the community if released on conditions.” 18

 U.S.C. § 3143(a)(1). As such, she cannot be released pending sentencing. For the reasons

 discussed herein, defendant’s motion [Doc. 43] is hereby DENIED.

        IT IS SO ORDERED.


                                   s/ Thomas A. Varlan
                                   UNITED STATES DISTRICT JUDGE




                                             9


Case 3:19-cr-00029-TAV-DCP Document 46 Filed 06/23/20 Page 9 of 9 PageID #: 346
